Exhibit 1 JOINT FILING AGREEMENT Pursuant to Rule 13d-1(k)(1) under the Securities Exchange Act of 1934, as amended, the undersigned hereby agree, as of February 14, 2011, that only one statement containing the information required by Schedule 13G, and each amendment thereto, need be filed with respect to the ownership by each of the undersigned of shares of Common Stock of Aware, Inc. (the “Issuer”) and such statement to which this JointFiling Agreement is attached as Exhibit 1 is filed on behalf of each of the undersigned. Date: February 14, 2011 Kimborama, LLC By: /s/ SusanYang Stafford /s/ SusanYang Stafford Susan Yang Stafford, Manager Susan Yang Stafford
